                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MATHEW W. PATNESKY,                               Criminal Case No. 2:13-CR-212
                                                  Civil Case No. 2:19-CV-560
       Movant,                                    Judge George C. Smith
                                                  Chief Magistrate Judge Elizabeth P. Deavers
       v.

UNITED STATES OF AMERICA,

       Respondent.



                    ORDER and REPORT AND RECOMMENDATION

       On February 13, 2019, Movant, a federal prisoner, submitted a pro se motion to vacate

his sentence under 28 U.S.C. § 2255. (ECF No. 32.) The case was referred to the Magistrate

Judge pursuant to 28 U.S.C § 636(b) and Columbus’ General Order 14-1 regarding assignments

and references to United States Magistrate Judges.

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Court (“the Habeas Rules”), this Court must conduct a preliminary review and determine

whether “it plainly appears from the motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief.” If it does so appear, the motion must

be dismissed. Id. Rule 4(b) allows for the dismissal of motions that state “only bald legal

conclusions with no supporting factual allegations.” Pettigrew v. United States, 480 F.2d 681,

684 (6th Cir. 1973) (quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). For the following

reasons, the Magistrate Judge RECOMMENDS that this action be DISMISSED for failure to

comply with mandatory provisions of the Habeas Rules and because Movant’s claims are

time-barred. Further, Movant’s request for an evidentiary hearing is DENIED.
                                    Facts and Procedural History

          Pursuant to a negotiated plea agreement, Movant was convicted of Coercion and

Enticement in violation of 18 U.S.C. § 2422(b). (ECF Nos. 14, 23, 25.) The plea agreement

provided that Respondent would make certain recommendations about the application of the

United States Sentencing Guidelines to Movant’s sentence, and that in exchange, Movant would

waive both his right to file a direct appeal1 and his right to collaterally attack his sentence

through a proceeding under § 2255. (ECF No. 14.) Movant nevertheless retained the right to

challenge in a § 2255 proceeding on the basis that he received ineffective assistance of counsel

or for prosecutorial misconduct. (Id.) On January 30, 2014, the Court entered an amended

judgment imposing a sentence of 132 months of imprisonment to be followed by a ten-year

period of supervised release. (Id.) Movant did not file a direct appeal.

          On February 13, 2019, Movant placed a motion to vacate his sentence under § 2255 in

the prison mailing system. (ECF No. 32, at PAGE ID # 106.) Although not entirely clear,

Movant alleges that the criminal statute that he was convicted of violating is unconstitutionally

vague and unconstitutionally enforced, and that he received ineffective assistance of counsel

when his lawyer failed to assert that he had been entrapped by federal agents. (Id., at PAGE ID

## 104–105.) Movant seeks to have his “charge and sentence vacated with prejudice” and

requests that the Court conduct an evidentiary hearing. (Id., at PAGE ID # 106.)

          The motion to vacate does not, however, use or substantially follow the standard form

(AO–243) as required by Rule 2(c) of the Habeas Rules. Nor is it signed under penalty of

perjury as required by Rule 2(b)(5) of the Habeas Rules. Consequently, on February 21, 2019,

the Court directed the clerk to mail Movant a copy of the standard form and ordered Movant to



1
    Subject to certain exceptions that are not relevant here.
                                                    2
file a motion to vacate that complied with the Habeas Rules within 14 days of the date of that

Order. (ECF No. 33.)2 Movant was expressly warned that failure to comply could lead to

dismissal of this action with prejudice. (Id.) On February 25, 2019, Movant submitted a motion

alleging that the clerk had failed to send him a copy of the standard form. (ECF No. 34.) He

asked that one be provided and that he be given a 45–day extension of time to comply with the

Court’s February 21, 2019, Order. (Id.) The Court granted that motion on March 8, 2019.

(ECF No. 35.) On February 27, 2019, Movant submitted another filing, this time alleging that

the clerk had sent him the wrong form and asking that he be provided with the correct form.

(ECF No. 36.) On March 13, 2019, the Court directed the clerk to send Movant another copy of

the standard form. (ECF No. 37.) The clerk did so. (Id., at PAGE ID # 122–134.) The Court

further indicated that Movant had until April 9, 2019, to complete and return his motion to vacate

under § 2255. (Id., at PAGE ID # 121.) No submission was received by that date.

       Accordingly, on April 18, 2019, Movant was ordered to show cause as to why his motion

to vacate should not be dismissed with prejudice for failure to prosecute and for failing to

comply with this Court’s Orders. (ECF No. 38.) Movant was given 14 days to comply with that

directive. (Id.) To date, Movant has failed to respond to that Order or to remedy the deficiencies

in his motion to vacate.




2
 The February 21, 2019, Order inadvertently cited the rule provisions governing habeas petitions
brought under 28 U.S.C. § 2254 instead of motions to vacate under § 2255. (ECF No. 33.) The
pertinent requirements in both sets of rules are, however, the same (i.e., the applicant must use or
substantially follow the applicable standard form and sign the application under penalty of
perjury). Cf. Rules 2(c)(5) and (d) of the Rules Governing Section 2254 Cases in the United
States District Courts to Rules 2(b)(5) and (c) of the Habeas Rules. Moreover, the Clerk mailed
Movant the correct § 2255 form (ECF No. 37–1, at PAGE ID ## 123–134) and the Court’s
subsequent April 18, 2019, Show Cause Order cited the § 2255 rule provisions (ECF No. 38).
                                                 3
                            Failure to Comply With the Habeas Rules

        The Court should dismiss Movant’s § 2255 motion for failure to comply with the Habeas

Rules, including Rule 2(b)(5) which requires that a § 2255 motion be “signed under penalty of

perjury by the movant or by a person authorized to sign it for the movant.” “Motions to vacate

. . . ask the district court to grant an extraordinary remedy to someone who already has had an

opportunity for full process . . . . [Therefore] a district court must assure itself that a threshold

showing has been made that justifies the commitment of judicial resources necessary to

accomplish this difficult and demanding task.” Kafo v. United States, 467 F.3d 1063, 1068 (7th

Cir. 2006). That said, “unremedied technical failures should not become a trap to avoid a merits

adjudication.” Id. at 1071. For that reason, it is the better practice to allow movants the

opportunity to comply with the verification requirement. Id. at 1069. Nevertheless, “unverified

allegations are insufficient to invoke the process of collateral attack on a final federal criminal

conviction.” Id. at 1071.

        In this case, the Court has allowed Movant the opportunity to comply— the Court

directed the Clerk to send Movant copies of the standard form, extended the original compliance

deadline by 45 days, and issued a Show Cause Order allowing an additional 14 days for Movant

to comply or explain why he could not do so before issuing this Report and Recommendation.

Movant has simply failed to avail himself of those opportunities despite being warned of the

consequences of non-compliance. Indeed, approximately three months have expired since the

Court initially ordered compliance on February 21, 2019. Accordingly, the § 2255 motion

should be denied. See Lyles v. United States, Nos. 1:11–cv–313–MR, 1:05–cr–226–MR–DLH–

1, 2013 WL 3408937, at * 1 (W.D. N.C. July 8, 2013) (dismissing a § 2255 motion because even

though movant had “ample time to comply with the Court’s Order, the [movant] . . . filed no



                                                   4
such amended petition which conforms to the requirements of Rule 2 of the [Habeas Rules], nor

has [movant] applied to this Court for an extension of time to respond according to the

requirements of Rule 2”); Saenz v. United States, Nos. 09–630–KD–M, 07–273–KD–M, 2009

WL 5174224, at *2 n.1 (S.D. Ala. Dec. 21, 2009) (“Under Rule 2(b)(5) of the [Habeas Rules],

the motion ‘must be signed under penalty of perjury by the movant or by a person authorized to

sign it for the movant.’ This failure alone would warrant the dismissal of [the movant’s] Motion.

See McFarland v. Scott, 512 U.S. 849, 856, 114 S. Ct. 2568, 129 L.Ed. 2d 666 (1994) (‘Federal

courts are authorized to dismiss summarily any habeas petition that appears legally insufficient

on its face’).”).

                                     Statute of Limitations

        Even if the motion to vacate complied with the Habeas Rules, it should be denied because

Movant’s claims are time-barred. Movant had 14 days after the amended judgment was entered

on January 30, 2014, to file a direct appeal. See Fed. App. R. 4(b)(1)(A). Because he did not file

a direct appeal, the amended judgment became final when that 14–day period ended on February

13, 2014. Harris v. United States, No. 16–3332, 2017 WL 1379472, at *2 (6th Cir. April 17,

2017) (citing Sanchez–Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004) (“When a

federal criminal defendant does not appeal to the court of appeals, the judgment become final

upon the expiration of the period in which the defendant could have appealed to the court of

appeals, even when no notice of appeal was filed”)). Pursuant to 28 U.S.C § 2255(f)(1), the one-

year statute of limitations to file a motion to vacate under § 2255 began to run the next day, and

it expired on February 14, 2015. Movant filed his § 2255 motion approximately five years later




                                                 5
by placing it in the prison mail system on February 13, 2019.3 (ECF. No. 32, at PAGE ID #

108.) Consequently, Petitioner’s motion to vacate is untimely under § 2255(f)(1).

       A motion to vacate under § 2255 can be timely, however, if it is filed within one year of

the date on which any government-created impediment to filing it is removed, 28 U.S.C. §

2255(f)(2); within one year of the date on which the asserted right was recognized by the United

States Supreme Court and made retroactively applicable to cases on collateral review, 28 U.S.C.

§ 2255(f)(3); or within one year of the date on which facts supporting a claim first could have

been discovered through the exercise of due diligence, 28 U.S.C. § 2255(f)(4). See Harris, 2017

WL 1379472, at *2. Movant does not contend that the government caused him to delay the

filing of his § 2255 motion or that the motion was based on newly discovered facts.

       Nor does Movant point to a Supreme Court decision recognizing a new right that was

made retroactively applicable to his case on collateral review. Movant cites Class v. United

States, 138 S. Ct. 798 (2018), but offers no explanation as to how that case allegedly impacts his

§ 2255 motion. At issue in Class was “whether a guilty plea by itself bars a federal criminal

defendant from challenging the constitutionality of the statute of conviction on direct appeal.”

138 S. Ct. at 803. The Supreme Court held that certain types of claims raised on direct appeal—

including a constitutional challenge to the statute of conviction— were not barred by the

appeal-waiver in the Class appellant’s plea agreement. See id. at 805. Assuming that the

appeal-waiver in Class was similar to or the same as the appeal-waiver in this case, Class clearly

and expressly pertains to a defendant’s right on direct appeal. Movant did not pursue, however,

a direct appeal. Nor does he allege that an appellate court improperly applied his appeal-waiver



3
 Under the prison mailroom filing rule of Houston v. Lack, 487 U.S. 266, 270–72 (1988), a
petitioner’s motion to vacate is ordinarily deemed filed on the date that it is submitted to prison
officials for mailing to a court. See Towns v. United States, 190 F.3d 468, 469 (6th Cir. 1999).
                                                  6
to bar certain claims. Moreover, the Supreme Court declared that the holding in Class “flows

directly from this Court’s prior decisions.” 138 S. Ct. at 803. Thus, Class did not recognize a

new right or make a right retroactively applicable so as to restart the statute of limitations for

filing a § 2255 motion.

       The statute of limitations is subject to equitable tolling if an applicant establishes: “(1)

that he has diligently pursued his rights; and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.” Webb v. United States, No. 14-5380, 2017 WL 655774, at

*5 (6th Cir. Feb. 17, 2017), cert. denied, (U.S. June 26, 2017) (quoting Keeling v. Warden, 673

F.3d 452, 462 (6th Cir. 2012)). Movant makes no attempt to establish that equitable tolling is

warranted. Accordingly, the claims in the motion to vacate are time-barred and the motion

should be denied.

                                       Evidentiary Hearing

       Petitioner requests an evidentiary hearing. An evidentiary hearing is not required,

however, in a § 2255 proceeding if the record conclusively establishes that a petitioner is not

entitled to relief. 28 U.S.C. § 2255(b). Here, no hearing is required because the § 2255 motion

and the records of the case conclusively show that Movant’s claims are time–barred. See Berry

v. United States, No. 1:08CR516, 2017 WL 4286671, at *3 (N.D. Ohio Sept. 27, 2017) (citing

United States v. Morales-Dorantes, No. 1:07-cr-295, 2014 WL 1338159, at * 3 (W.D. Mich.

Apr. 2, 2014) (holding that no hearing necessary where the files and the records conclusively

showed that motion was time-barred and movant was thus not entitled to relief under § 2255)).

Moreover, it is a movant’s burden to sustain his claims by a preponderance of evidence. See

Pough v. United States, 442 F.3d 959, 964 (6th Cir 2006). Indeed, a movant must “establish

some evidentiary basis for his claims before the district court is required to hold a hearing.”



                                                  7
Kafo, 467 F.3d at 1071. Here, Movant has produced no evidence given that he has submitted

only unverified allegations. Id.; see also Inglesias v. Davis, No. 07–1166, 2009 WL 87574, at *3

(6th Cir. Jan. 12, 2009) (relying on Kafo to hold that because a habeas petitioner’s “objections to

the magistrate judge’s recommendations were not ‘declare[d] under penalty of perjury’ or

otherwise attested to, such “mere allegations do not constitute evidence until they are sworn or

otherwise verified”). Petitioner’s request for an evidentiary hearing is DENIED.

                                    Recommended Disposition

       WHEREUPON, the Magistrate Judge RECOMMENDS that this action be

DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made. Upon proper objections, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have a District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of




                                                  8
 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


        IT IS SO ORDERED.

DATE: May 15, 2019                                     /s/ Elizabeth A. Preston Deavers
                                                     ELIZABETH A. PRESTON DEAVERS
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 9
